Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 25, 1994, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Firetog, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment and amended judgment are affirmed.
The defendant’s contention that the court failed to require the People to provide race-neutral explanations for their peremptory challenges to certain jurors during the first two rounds of voir dire, after the court ruled in the third round that a prima facie case of discrimination was established, is unpreserved for review, as the defense never requested *601explanations for the challenges exercised, during the first two rounds (see, CPL 470.05 [2]; People v Negron, 214 AD2d 588; People v Bosquez, 211 AD2d 727; People v Cruz, 200 AD2d 581).
The hearing court properly declined to suppress the identification testimony of the eyewitnesses, as the photographic array was not unduly suggestive and did not draw the viewer’s attention to the defendant’s photograph (see, People v Jones, 166 AD2d 724; People v Thomas, 147 AD2d 510, 512).
The defendant’s contention that his confession was not voluntary because he was hospitalized and unable to comprehend and appreciate the nature of his statements is unpreserved for appellate review (see, CPL 470.05 [2]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Friedmann, Krausman and Florio, JJ., concur.